Cory Scott Robins was admitted to the practice of law in the Commonwealth of Kentucky on May 1, 2009, and his Kentucky Bar Association (KBA) number is 92939. His bar roster address is 3850 S. University Drive, #290841, Davie, Florida, 33329. On February 14, 2019, the Supreme Court of Florida issued an order which bars Mr. Robins from practicing law for the next five (5) years.1 The KBA filed a petition for reciprocal discipline pursuant to SCR2 3.435. For the following reasons, we impose identical reciprocal discipline as required by SCR 3.435(4).
On December 10, 2018, Cory Scott Robins filed a Petition for Disciplinary Revocation with Leave to Apply for Readmission with the Florida Bar, and the Florida Supreme Court subsequently entered an order that suspended Robins for five (5) years. The agreed resolution of the Florida Bar action found that Robins violated Rules 4-8.4(c) and 5-1.1 of the Rules Regulating the Florida Bar for Robins having followed the instructions of his client. His actions resulted in the misappropriation by that client of funds that Robins later learned may have belonged to a third party. Then the Kentucky Bar Association filed a petition for reciprocal discipline. On April 4, 2019, Cory Scott Robins filed a Reply to the Kentucky Bar's Order to Show Cause in which he states that he has no objection to the Kentucky Supreme Court's imposition of a five-year suspension. He also waived any additional time to respond to the Kentucky Supreme Court's Order.
Therefore, because Robins agreed to the imposition of a reciprocal discipline under this jurisdiction pursuant to SCR 3.435(4), the Court Orders:
1.) Cory Scott Robins is suspended from the practice of law in the Commonwealth of Kentucky, for a period of five (5) years, effective from the entry date of this Opinion and Order;
2.) Pursuant to SCR 3.390, Robins shall, if he has not already done so, within ten (10) days from the entry of this Opinion and Order, notify all clients, in writing, of his inability to represent them; notify, in writing, all courts or other tribunals in which he has matters pending of his suspension from the practice of law; and furnish copies of all letters of notice to the Office of Bar Counsel.
*469Furthermore, to the extent possible, Robins shall immediately cancel and cease any advertising activities in which he is engaged; and
3.) In accordance with SCR 3.450, Robins shall pay all costs associated with these disciplinary proceedings against him, and for which execution may issue from this Court upon finality of this Opinion and Order.
/s/ John D. Minton, Jr.
CHIEF JUSTICE
All sitting. All concur.

In Re: Petition for Disciplinary Revocation of Cory Scott Robins, Florida Supreme Court Case No.: SC18-2038. While the Florida order states that Respondent's disciplinary revocation is "tantamount to disbarment", Florida will permit Robins to seek readmission after five years, which is unlike permanent disbarment in Kentucky. The Kentucky Bar Association has asserted, and we agree, that the reciprocal discipline would be a five-year suspension.


Kentucky Rules of Supreme Court.